

115 S1003 IS: To amend title XIX of the Social Security Act to add standards for drug compendia for physician use for purposes of Medicaid payment for certain drugs, and for other purposes.
U.S. Senate
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1003IN THE SENATE OF THE UNITED STATESMay 2, 2017Mr. Grassley (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to add standards for drug compendia for physician use
			 for purposes of Medicaid payment for certain drugs, and for other
			 purposes.
	
		1.Adding standards for drug compendia for physician use for purposes of payment under Medicaid for
			 certain drugs
 (a)In generalSection 1927(g)(1)(B)(i) of the Social Security Act (42 U.S.C. 1396r–8(g)(1)(B)(i)) is amended— (1)in subclause (I), by striking the semicolon at the end and inserting a period;
 (2)in subclause (II), by striking ); and at the end and inserting ).; (3)in subclause (III)—
 (A)by striking the DRUGDEX and inserting The DRUGDEX; and (B)by striking ; and at the end and inserting a period; and
 (4)by adding at the end the following:  (IV)Other compendia, as determined by the Secretary in a manner consistent with the revision process provided for in section 1861(t), that—
 (aa)are utilized nationwide by the private health insurance industry; (bb)are used by health care providers, such as long-term care facilities or academic health centers;
 (cc)have a publicly available policy on the disclosure of conflicts of interest that may exist between such a health care provider and drug manufacturers; and
 (dd)are accepted as professional drug compendia by at least one State board of pharmacy (or an equivalent State licensing body)..
 (b)Technical amendmentsSection 1927(g)(1)(B) of the Social Security Act (42 U.S.C. 1396r–8(g)(1)(B)) is amended— (1)in clause (i), by striking compendia and inserting Compendia; and
 (2)in clause (ii), by striking the peer-reviewed and inserting The peer-reviewed. 2.Revising definition of medically accepted indication for Medicare Part D drugsSection 1860D–2(e)(4) of the Social Security Act (42 U.S.C. 1395w–102(e)(4)) is amended—
 (1)in subparagraph (A)(i)(II), by striking section 1927(g)(1)(B)(i)(III) and inserting subclauses (III) and (IV) of section 1927(g)(1)(B)(i); and (2)in subparagraph (B), by striking subparagraph (A)(i)(II) and all that follows through 1927(g)(1)(B)(i)(III) and inserting a compendium described in subclause (III) or (IV) of section 1927(g)(1)(B)(i) shall not be included in the list of compendia described in section 1861(t)(2)(B)(ii)(I) unless such compendium.